EXHIBIT 10.17
 
MERCK & CO., INC.
2010 NON-EMPLOYEE DIRECTORS
STOCK OPTION PLAN
(Effective December 1, 2010)
 

 



--------------------------------------------------------------------------------



 



2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN
     The 2010 Non-Employee Directors Stock Option Plan (the “Plan”) is
established and is maintained to attract, retain and compensate for service as
members of the Board of Directors of Merck & Co., Inc. (the “Company” or
“Merck”) highly qualified individuals who are not current or former employees of
the Company and to enable them to increase their ownership in the Company’s
Common Stock. The Plan will be beneficial to the Company and its stockholders
since it will allow these Directors to have a greater personal financial stake
in the Company through the ownership of Company stock, in addition to
underscoring their common interest with stockholders in increasing the value of
the Company stock longer term.

1.   Eligibility

    All members of the Company’s Board of Directors who are not current or
former employees of the Company or any of its subsidiaries (“Non-Employee
Directors”) shall participate in this Plan.   2.   Awards

    Only nonqualified stock options to purchase shares of Merck Common Stock
(“NQSOs”) and Restricted Stock Grants (collectively, “Incentives”) may be
granted under this Plan.   3.   Shares Available

  a)   Number of Shares Available: There is hereby reserved for issuance under
this Plan 1 million shares of Merck Common Stock, which may be authorized but
unissued shares, treasury shares, or shares purchased on the open market.     b)
  Recapitalization Adjustment: In the event of a reorganization,
recapitalization, stock split, stock dividend, extraordinary cash dividend,
combination of shares, merger, consolidation, rights offering or other similar
change in the capital structure or shares of the Company, adjustments in the
number and kind of shares authorized by this Plan, in the number and kind of
shares covered by Incentives, and in the option price of outstanding NQSOs
under, this Plan shall be made if, and in the same manner as, such adjustments
are made to incentives issued under the 2007 Incentive Stock Plan for Merck
Sharp & Dohme and the Merck & Co., Inc. 2010 Incentive Stock Plan after the
Company shareholders approve such plan (the “ISP”) subject to any required
action by the Board of Directors or the stockholders of the Company and
compliance with applicable securities laws.

4.   Annual Grant of Nonqualified Stock Options

    Each year prior to January 1, 2011, each individual elected, reelected or
continuing as a Non-Employee Director shall automatically receive an NQSO to
purchase 5,000 shares of Merck Common Stock or such other amount as may be
determined by the Board from time to time. The grant shall be made on the third
business day after the first public announcement of the Company’s quarterly
earnings that occurs after the Company’s Annual Meeting of Stockholders to
Non-Employee Directors who are then serving. If Merck Common Stock is not traded
on the New York Stock Exchange on any date a grant would otherwise be awarded,
then the grant shall be made the next day thereafter that Merck Common Stock is
so traded. For years after 2010, no

1



--------------------------------------------------------------------------------



 



    further grants will be made under this section, subject to the Board’s right
to further amend the Plan.

5.   Option Price

    The price of the NQSO shall be the closing price of Merck Common Stock on
the date of the grant as quoted on the New York Stock Exchange.   6.   Option
Period

    An NQSO granted under this Plan shall become exercisable at 12:01 a.m. in
three equal installments (subject to rounding) on each of the first, second and
third anniversaries of the date of grant and shall expire at 11:59 p.m. on the
day before the tenth anniversary thereof (“Option Period”). As used in this
Plan, all times shall mean the time for New York, NY.   7.   Payment

    The NQSO price and any required tax withholding, if any, shall be paid in
cash in U.S. dollars at the time the NQSO is exercised or in such other manner
as permitted for option exercises under the ISP applicable to “officers” (as
defined in Rule 16a-1 of the Securities Exchange Act of 1934 (the “Exchange
Act”)) of Merck and its affiliates. If the Compensation and Benefits Committee
of the Board of Directors of the Company approves the use of previously owned
shares of Common Stock for any portion of the exercise price for NQSOs granted
under the ISP, then that same provision also shall apply to this Plan. The NQSOs
shall be exercised through the Company’s broker-assisted stock option exercise
program, provided such program is available at the time of the option exercise,
or by such other means as in effect from time to time for the ISP.   8.  
Cessation of Service

    Upon cessation of service as a Non-Employee Director (for reasons other than
Retirement or death), only those NQSOs immediately exercisable at the date of
cessation of service shall be exercisable by the grantee. Such NQSOs must be
exercised by 11:59 p.m. on the day before the same day of the third month after
such cessation of service (but in no event after the expiration of the Option
Period) or they shall be forfeited. For example, if service ends on January 12
and this section applies, the NQSOs would expire no later than 11:59 p.m. on
April 11. All other NQSOs shall expire at 11:59 p.m. on the day of such
cessation of service.   9.   Retirement

    If a grantee ceases service as a Non-Employee Director and is then at least
age 65 with ten or more years of service or age 70 with five or more years of
service (such cessation of service is a “Retirement” and begins on the first day
after service ends), then any of his/her outstanding NQSOs shall continue to
become exercisable as if service had continued. All outstanding NQSOs must be
exercised by the expiration of the Option Period, or such NQSOs shall be
forfeited. Notwithstanding the foregoing, if a grantee dies after Retirement but
before the NQSOs are forfeited, Section 10 shall control.

2



--------------------------------------------------------------------------------



 



10.   Death

    Upon the death of a grantee, all unvested NQSOs shall become immediately
exercisable. The NQSOs which become exercisable upon the date of death and those
NQSOs which were exercisable on the date of death may be exercised by the
grantee’s legal representatives or heirs by the earlier of (i) 11:59 p.m. on the
day before the third anniversary of the date of death (ii) the expiration of the
Option Period; if not exercised by the earlier of (i) or (ii), such NQSOs shall
be forfeited. Notwithstanding the foregoing, if local law applicable to a
deceased grantee requires a longer or shorter exercise period, these provisions
shall comply with that law.   11.   Restricted Stock Grant

    The Board may award actual shares of Common Stock (“Restricted Stock”) or
phantom shares of Common Stock (“Restricted Stock Units”) to a Non-Employee
Director, which shares shall be subject to the terms and conditions and as the
Board may prescribe from time to time.   12.   Administration and Amendment of
the Plan

    This Plan shall be administered by the Board of Directors of Merck. The
Board may delegate to any person or group, who may further so delegate, the
Board’s powers and obligations hereunder as they relate to day to day
administration of the exercise process. This Plan may be terminated or amended
by the Board of Directors as it deems advisable. However, an amendment revising
the price, date of exercisability, option period of, or amount of shares under
an NQSO shall not be made more frequently than every six months unless necessary
to comply with applicable laws or regulations. Unless approved by the Company’s
stockholders, no adjustments or reduction of the exercise price of any
outstanding NQSO shall be made directly or by cancellation of outstanding NQSOs
and the subsequent regranting of NQSOs at a lower price to the same individual.
No amendment may revoke or alter in a manner unfavorable to the grantees any
Incentives then outstanding, nor may the Board amend this Plan without
stockholder approval where the absence of such approval would cause the Plan to
fail to comply with Rule 16b-3 under the Exchange Act or any other requirement
of applicable law or regulation. An Incentive may not be granted under this Plan
after December 31, 2019 but NQSOs granted prior to that date shall continue to
become exercisable and may be exercised, and Restricted Stock Grants shall
continue to vest, according to their terms,   13.   Transferability

    Except as set forth in this section, the NQSOs granted under this Plan shall
not be exercisable during the grantee’s lifetime by anyone other than the
grantee, the grantee’s legal guardian or the grantee’s legal representative, and
shall not be transferable other than by will or by the laws of descent and
distribution. Incentives granted under this Plan shall be transferable during a
grantee’s lifetime only in accordance with the following provisions.

    The grantee may only transfer an NQSO while serving as a Non-Employee
Director of the Company or within one year of ceasing service as a Non-Employee
Director due to Retirement as defined in Section 9.

    The NQSO may be transferred only to the grantee’s spouse, children
(including adopted children and stepchildren) and grandchildren (collectively,
“Family Members”), to one or more trusts for

3



--------------------------------------------------------------------------------



 



    the benefit of Family Members or, at the discretion of the Board of
Directors, to one or more partnerships where the grantee and his Family Members
are the only partners, in accordance with the rules set forth in this section.
The grantee shall not receive any payment or other consideration for such
transfer (except that if the transfer is to a partnership, the grantee shall be
permitted to receive an interest in the partnership in consideration for the
transfer).

    Any NQSO transferred in accordance with this section shall continue to be
subject to the same terms and conditions in the hands of the transferee as were
applicable to such NQSO prior to the transfer, except that the grantee’s right
to transfer such NQSO in accordance with this section shall not apply to the
transferee. However, if the transferee is a natural person, upon the
transferee’s death, the NQSO privileges may be exercised by the legal
representatives or beneficiaries of the transferee within the exercise periods
otherwise applicable to the NQSO.

    Any purported transfer of an NQSO under this section shall not be effective
unless, prior to such transfer, the grantee has (1) met the minimum stock
ownership target then in place for Directors of the Company, (2) notified the
Company of the transferee’s name and address, the number of shares under the
Option to be transferred, and the grant date and exercise price of such shares,
and (3) demonstrated, if requested by the Board of Directors, that the proposed
transferee qualifies as a permitted transferee under the rules set forth in this
section. In addition, the transferee must sign an agreement that he or she is
bound by the rules and regulations of the Plan and by the same insider trading
restrictions that apply to the grantee and provide any additional documents
requested by the Company in order to effect the transfer. No transfer shall be
effective unless the Company has in effect a registration statement filed under
the Securities Act of 1933 covering the securities to be acquired by the
transferee upon exercise of the NQSO, or the General Counsel of Merck has
determined that registration of such shares is not necessary.

14.   Compliance with SEC Regulations

    It is the Company’s intent that the Plan comply in all respects with
Rule 16b-3 of the Exchange Act, and any regulations promulgated thereunder. If
any provision of this Plan is later found not to be in compliance with the Rule,
the provision shall be deemed null and void. All grants and exercises of NQSOs
under this Plan shall be executed in accordance with the requirements of
Section 16 of the Exchange Act, as amended, and any regulations promulgated
thereunder.   15.   Compliance with Section 409A of the Code

    To the extent applicable, to the extent an Incentive is granted to a
Non-Employee Director subject to the Code, it is intended that such Incentive is
exempt from Section 409A of the Code or is structured in a manner that would not
cause the Non-Employee Director to be subject to taxes and interest pursuant to
Section 409A of the Code.   16.   Registration and Approvals

    The obligation of the Company to sell or deliver shares of Common Stock with
respect to Incentives granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Board. Each

4



--------------------------------------------------------------------------------



 



    Incentive is subject to the requirement that, if at any time the Board
determines, in its discretion, that the listing, registration or qualification
of shares of Common Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Incentive or the issuance
of shares of Common Stock, no Incentive shall be granted or payment made or
shares of Common Stock issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions as acceptable to the Board. Notwithstanding anything
contained in the Plan, the terms and conditions related to the Incentive, or any
other agreement to the contrary, in the event that the disposition of shares of
Common Stock acquired pursuant to the Plan is not covered by a then current
registration statement under the Securities Act, and is not otherwise exempt
from such registration, such shares of Common Stock shall be restricted against
transfer to the extent required by the Securities Act and Rule 144 or other
regulations thereunder. The Board may require any individual receiving shares of
Common Stock pursuant to an Incentive granted under the Plan, as a condition
precedent to receipt of such shares of Common Stock, to represent and warrant to
the Company in writing that the shares of Common Stock acquired by such
individual are acquired without a view to any distribution thereof and will not
be sold or transferred other than pursuant to an effective registration thereof
under said Act or pursuant to an exemption applicable under the Securities Act
or the rules and regulations promulgated thereunder. The certificates evidencing
any of such shares of Common Stock shall be appropriately amended or have an
appropriate legend placed thereon to reflect their status as restricted
securities as aforesaid.

17.   Miscellaneous

    Except as provided in this Plan, no Non-Employee Director shall have any
claim or right to be granted an NQSO under this Plan. Neither the Plan nor any
action thereunder shall be construed as giving any director any right to be
retained in the service of the Company.   18.   Effective Date

    This Plan is adopted effective as of June 1, 2010 or such later date as
stockholder approval is obtained.   19.   No Constraint on Corporate Action

    Nothing in this Plan shall be construed (i) to limit or impair or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, liquidate, sell or transfer all or any part of its business or
assets, or (ii) except as provided in Section 12, to limit the right or power of
the Company or any subsidiary to take any action which such entity deems to be
necessary or appropriate.   20.   Governing Law

    This Plan, and all agreements hereunder, shall be construed in accordance
with and governed by the laws of the State of New Jersey.

5